Citation Nr: 1820651	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  08-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability other than seborrheic dermatitis, claimed due to exposure to herbicides. 

2.  Entitlement to an initial rating greater than 10 percent prior to March 7, 2013, and a rating greater than 40 percent from March 7, 2013, for residuals of traumatic brain injury (TBI).  

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU), due solely to service-connected TBI.  

4.  Entitlement to special monthly compensation based on statutory housebound status (SMC/HB) and/or the need for the regular aid and attendance of another (SMC/A&A).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  He served in combat in Vietnam, and received a Purple Heart Medal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. in August 2007 and a rating decision by VA RO in Cleveland, Ohio in October 2007.  The former denied service connection for chloracne and the latter assigned an initial 10 percent disability rating for residuals of head trauma effective April 21, 2005.  The RO in Roanoke, Virginia, is currently the agency of original jurisdiction.   

The Board previously remanded this case for additional development in January 2013.  The case has now been returned to the Board for appellate review.  

Additionally, although a formal claim for TDIU was received and granted for the time period from March 29, 2002 to March 7, 2013, a claim for that benefit is also considered to have been pending throughout the appeal period as part and parcel of the appeal for increased rating of TBI.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, entitlement to such on the basis of TBI alone is part of the current appeal. 

Moreover, the allegations raised in connection with such raise a question of entitlement to SMC, which must also be addressed as part of the current appeals.  See Akles v. Derwinski, 1 Vet. App 118 (1991).


FINDINGS OF FACT

1.  No currently diagnosed skin disability, other than eczema/dermatitis, was first manifested on active duty or within any applicable presumptive period, and is not otherwise shown to be related to service. 

2.  Prior to October 23, 2008, the Veteran's TBI was manifested by purely subjective complaints, without finding of multi-infarct dementia.  

3.  From October 23, 2008 to July 22, 2015, the Veteran's TBI was manifested by no worse than mild impairment of memory, attention, concentration, and executive function, with mild functional impairment.  

4.  From July 22, 2015 to January 17, 2017, the Veteran's TBI was manifested by no worse than moderate impairment of memory, attention, concentration, and executive function, with moderate functional impairment.  

5.  Since January 17, 2017, the Veteran's TBI has been manifested by severe impairment of memory, attention, concentration, and executive function, with severe functional impairment.  

6.  Since July 22, 2015, service-connected TBI alone has rendered the Veteran unable to secure and follow substantially gainful employment.  

7.  Since July 22, 2015, the Veteran has been rated totally disabled by a single service-connected disability, and has simultaneously been rated as at least 60 percent disabled by independently evaluated service-connected disabilities.  

8.  Since January 17, 2017, the Veteran has required the regular aid and attendance of another to perform activities of daily living and to protect himself from the dangers of his environment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability other than seborrheic dermatitis are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.09 (2017).   

2.  Prior to October 23, 2008, the criteria for an initial evaluation in excess of 10 percent for TBI are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 (2017); 73 Fed. Reg. 54693 (Sept. 23, 2008).

3.  From October 23, 2008, to July 22, 2015,  the criteria for an initial 40 percent evaluation, but no higher, for TBI are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2017).

4.  From July 22, 2015, to January 17, 2017, the criteria for an evaluation of 70 percent, but no higher, for TBI are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2017).

5.  Since January 17, 2017, the criteria for a total, 100 percent evaluation for TBI are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2017).

6.  Since July 22, 2015, the criteria of a finding of TDIU due solely to TBI are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.1, 4.3, 4.7, 4.16 (2017).

7.  As of July 22, 2015, the criteria for entitlement to SMC/HB on a statutory basis are met.  38 U.S.C. §§ 1114, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).

8.  As of January 17, 2017, the criteria for entitlement to SMC/A&A are met.  38 U.S.C. §§ 1114, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a). Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

II.  Service Connection

The Veteran submitted a claim for entitlement to service connection for an additional skin condition, claimed as chloracne due to herbicide exposure, in April 2006.  He has been service-connected for a dermatitis/eczema condition since July 1968.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Additionally, for herbicide-exposed Veterans, the listed condition of chloracne is presumed to be related to service when manifested within a year of the last exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309(e).  As the Veteran served in Vietnam, he is presumed exposed to herbicides.  38 C.F.R. § 3.307.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

First, the Veteran has been diagnosed with a variety of skin conditions, in addition to dermatitis/eczema, during the appellate period, and hence has a current disability for VA purposes.  See March 2013 VA skin examination, at 6, 14.  

However, none of the diagnosed conditions warrant application of the presumption for herbicide-exposed Veterans.  Only one doctor, in December 1982, has raised the possibility of chloracne as a valid diagnosis; even then, it remained a questionable or rule out diagnosis, and more recent doctors have indicated the description is not entirely consistent with chloracne.  Even the August 2015 examiner, who held they could appear the same, was equivocal in endorsing such a diagnosis.  Furthermore, even if the December 1982 diagnosis is considered valid, it came 14 years after the Veteran's separation from service and the latest date on which there was any possible herbicide exposure.  Earlier examinations, including in November 1968, found no acneform diseases, and diagnosed conditions such as dermatitis, eczema, and tick bites. Service connection based on the presumption is not warranted.

The Veteran may still establish service connection on a factual basis, however.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). The Veteran's claims file contains both positive and negative evidence regarding etiology of his skin condition.  On one hand, a December 1982 VA treatment record reports possible chloracne and alopecia, and notes a potential relationship to herbicides.  In the end, no definitive diagnosis or nexus opinion is given, however.  A March 2013 VA examination provides an opinion that the Veteran's chloracne, folliculitis, and alopecia areata were at least at likely as not incurred in or caused by service, in particular, due to a herbicide exposure.  However, a November 2013 medical opinion states that the Veteran's claim of chloracne, and all other skin conditions other than that already service-connected, is not related to military service.  The examiner addresses the March 2013 opinion in detail, and provides a thorough rationale for his negative opinion.  He notes the number of years between service and the alleged 1982 outbreak the other opinion relied upon, and noted that the other's rationale in fact did not support the positive nexus conclusion.  The final, negative opinion is given great weight, and the Board finds the preponderance of the evidence to be against the claim.  Chloracne, and a number of other skin conditions, did not arise in service or for many years after, and there is no logical o medical basis shown to relate any such to service.  

III.  Increased Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017). 

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran was granted service connection for head trauma associated with paresis peroneal nerve on his left leg, secondary to gunshot wound with metal fragment and an initial evaluation of 10 percent disabling was assigned in an October 2007 rating decision.  Currently, his TBI disability is rated 10 percent disabling prior to March 7, 2013 and 40 percent disabling since that date under Diagnostic Code (DC) 8045.  

Importantly, the criteria for evaluation of TBI were amended effective October 23, 2008.  The final rulemaking specified that the new, more favorable criteria cannot be applied prior to that date.  73 Fed. Reg. 54693 (Sept. 23, 2008).  

(1)  Period prior to October 23, 2008

Prior to October 23, 2008, no higher rating may be assigned.  The regulation for rating disability associated with traumatic brain injury was revised, effective October 23, 2008.  73 Fed. Reg. 54,693, 54,693 (Sept. 23, 2008).  Prior to October 23, 2008, DC 8045 directed that TBI was to be rated under DC 9304, as Brain Disease Due to Trauma.  The associated disability was to be rated as 10 percent disabling unless there was multi-infarct (vascular) dementia associated with brain trauma.  In other words, "purely subjective complaints" were limited to a 10 percent rating unless physical damage to the brain was shown.

The evidence of record demonstrates that the Veteran had memory and other neurocognitive problems during this time period.  For instance, at an August 2006 neuropsychology evaluation, the Veteran reported worsening memory and concentration in addition to word-finding problems and mispronunciation since the 2004 head injury.  However, the evidence of record does not report any dementia during this period, or clear physical damage, and thus no higher rating is available under the regulation prior to October 28, 2008.  

(2) Period after October 23, 2008

Since October 23, 2008, the amended criteria recognize the validity and impact of the subjective criteria reported by the Veteran, and ratings in excess of a minimal 10 percent are allowable.  The current criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Here, consistent with Code 8045, any emotional or behavioral manifestations of TBI (anger, irritability, violence) are rated as part of PTSD under Code 9411.

No physical manifestations subject to the current appeal have been clearly identified in the current record; the evaluations assigned for service-connected headaches, anosmia, and hypogeusia are not on appeal.  Any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as headache or Meniere's disease, should be rated under that Code, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table. 

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is warranted if 3 is the highest level of evaluation for any facet.  Each manifestation may be assigned a level under only one facet.  The facets considered are: Memory, attention, concentration, executive functions; Judgment; Social interaction; Orientation; Motor activity (with intact motor and sensory system); Visual spatial orientation; Subjective symptoms; Neurobehavioral affects; Communication; and Consciousness.  38 C.F.R. § 4.124a, Code 8045.

(i)  Period from October 23, 2008 to July 22, 2015

For the time period from October 23, 2008 to July 22, 2015, the Board finds that an evaluation of 40 percent is warranted under the revised DC 8045, for objective evidence supports the finding of mild impairment of memory, attention, concentration, and executive functions. 

A review of the medical record reveals that the Veteran's complaints of cognitive impairment were documented, as in October 2008, July 2009, May 2010, November 2011, and August 2012 VA treatment notes, but while the complaints were noted, no more than monitoring of the condition was suggested at each visit.  The Veteran continued to overall function well despite his reports of problems with memory, attention, concentration, and executive functions

The Veteran and his representative have argued that a May 2012 VA examination report on which the examiner indicated "objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment" in the assessment of cognitive impairment section warrants a total disability rating since that time.  However, the examiner provided no examples or instances of such impairment.  It is a bare, unsupported statement.  He in fact further undercuts it by stating it was based on 2007 testing that showed such impairment was due to non-TBI causes.  Given the contrary treatment records around the time of examination and the internal inconsistencies, as well as a March 2013 examination showing no worse than mild impairment with discussion of examples, the May 2012 examination is given no probative weight.   

Assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra

The facets of cognitive impairment and other residuals of TBI not otherwise specified warrant assignment of a level 2 rating, which corresponds to 40 percent under DC 8045.  Therefore, the evidence does not support an evaluation higher than 40 percent during this period.  

(ii) Period from July 22, 2015 to January 17, 2017

For the period from July 22, 2015 to January 17, 2017, the Board finds that an evaluation of 70 percent rating is warranted under the revised DC 8045, for objective evidence supports the finding that the Veteran's impairment of memory, attention, concentration, and executive functions worsened during this period. 

In July 2015, the Veteran underwent a VA examination to assess the current condition of the residuals of his TBI.  At this examination, the Veteran was given a level 3 for his memory, attention, concentration, and executive functions with a description that he had great difficulty with short-term memory, organization, and executive function.  For instance, the Veteran reported that he tended to forget where he placed objects, had difficulty in following movie plots, and had not been able to pass his written driver's test because he misunderstood questions.  He had difficulty in managing his finance.  The results of this examination indicate that other facets of impairments such as judgement and visual special orientation had gotten worse since the last examination in March 2013, though not to the extent of deterioration in memory, attention, and concentration.   

This worsening of his condition is supported by other evidence in the claims file.  For instance, starting from around the beginning of 2016, the Veteran asked his daughter to contact a VA social worker in order to request help with finding a caregiver.  See February 2016 Social Work Note.  

The daughter also reported that she noted worsening of symptoms in 2015 to 2016, as manifested by his hygiene issues and an instance where he fed moldy food to cats.  See January 2017 private neuropsychology evaluation.  

An evaluation in excess of 70 percent is not warranted during this period, however.  The evidence does not reflect that the Veteran's impairment in any facet was worse than moderate.  The impairment was not total or severe, as he was able to continue functioning generally independently, with support at times.

(iii) Period from January 2017

For the time period starting from January 2017, the Board finds that an evaluation of total disability, 100 percent rating is warranted under the revised DC 8045, for objective evidence supports the finding that the Veteran's neurocognitive impairments impact his daily functioning substantially as his condition worsens with his age.   

In January 2017, the Veteran underwent a neuropsychology evaluation by a neuropsychologist.  Neuropsychological testing revealed that the Veteran continues to experience impairments in attention, memory, reasoning, judgment, and executive functions.  The psychologist found that the Veteran's neurocognitive impairments impact his daily functioning substantially.  She also noted that the Veteran and his daughter's reports of recent worsening symptoms "raise concern that a neurodegenerative process may be occurring in addition to pre-existing impairments" and that "if that is the case, impairments are likely to broaden with time."  January 2017 Neuropsychological Evaluation, at 10.  Further, the psychologist recommends a home health aide due to his difficulty in caring for himself.  She noted that the Veteran has poor hygiene, incontinence, problems in managing his finance and was reported to live in unsanitary home conditions.  She further suggested that the Veteran might benefit from more intensive services, such as 24-hour care.  

Based on the above evidence, the Board finds that the facet of memory, attention, concentration, executive functions is entitled to a finding of total impairment.  The evidence demonstrates that the Veteran's memory and executive functions are severely impaired as to require a 24-hour home health aide.  

IV.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a). 

From July 22, 2015, to January 17, 2017, TBI alone rendered the Veteran unable to obtain or retain substantially gainful employment.  Throughout this period, the Veteran warranted a schedular rating of 70 percent for TBI, meeting the eligibility criteria under 38 C.F.R. § 4.16(a).  

The evidence demonstrates that his TBI condition alone rendered him unemployable due to his inability to reliably organize, plan, and execute meaningful occupational activity even with support.  In particular, during the July 2015 examination, he reported that he was not able to pass a written test for driving because his cognitive problems due to TBI impacted his understanding of questions.  Also, the evidence indicates that the Veteran's memory problem significantly impacts his ability to interact with others effectively let alone function independently.  Accordingly, entitlement to TDIU based solely on TBI for the period since July 22, 2015, is warranted.

V.  SMC/HB

When a Veteran is entitled to compensation at the 100 percent level for a single service-connected disability, and has additional service-connected disabilities ratable at least 60 percent disabling independent of the single total rating, entitlement to housebound special monthly compensation is established as a matter of law.  38 U.S.C. § 1114; 38 C.F.R. § 3.350.

Here, the Veteran has a single service-connected disability rated totally disabling effective July 22, 2015.  TBI alone supports the payment of TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  In addition to the total rating for TBI, the Veteran has 70 percent rating for his service-connected PTSD since March 2002.  Accordingly, starting from July 22, 2015, entitlement to SMC/HB is warranted on a statutory basis.

VI. SMC/A&A

Moreover, the evidence shows that as of January 17, 2017, the cognitive impairment from TBI prevents the Veteran from independently performing activities of daily living or protecting himself from his environment.  Hygiene and feeding are quite problematic, as is his ability to manage finances.  Round the clock care has been suggested by the VA examiner.  Accordingly, entitlement to SMC at the A&A rate is established.38 C.F.R. §§ 3.350, 3.352.


ORDER

Entitlement to service connection for a skin disability other than seborrheic dermatitis, claimed as due to exposure to an herbicide agent, is denied.

An initial evaluation in excess of 10 percent for residuals of TBI prior to October 23, 2008 is denied. 

An increased 40 percent rating for residuals of TBI from October 23, 2008 to July 22, 2015, is granted.  

An increased 70 percent rating for residuals of TBI from July 22, 2015, to January 17, 2017, is granted.  

An increased 100 percent rating for residuals of TBI since January 17, 2017, is granted.  

Entitlement to TDIU due solely to TBI residuals since July 22, 2015, is granted. 

Entitlement to SMC/HB since July 22, 2015, is granted.

Entitlement to SMC/A&A since January 17, 2017, is granted.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


